PER CURIAM.
Because the parties entered into a stipulated settlement agreement which acknowledged “that all issues are resolved except as to the amount of attorney fees and costs,” this appeal seeking review of an earlier nonfinal ruling which denied a fraud defense is dismissed. The settlement of a case renders it moot. See e.g., Santa Rosa County v. Admin. Comm’n, Div. of Admin. Hearings, 661 So.2d 1190, 1193 (Fla.1995); Jones v. Champion, 675 So.2d 244 (Fla. 2d DCA 1996); Seslow v. Seslow, 625 So.2d 1248 (Fla. 4th DCA 1993). “Florida’s appellate courts reserve the exercise of judicial power for cases involving actual controversies.” Merkle v. Guardianship of Jacoby, 912 So.2d 595, 599 (Fla. 2d DCA 2005).
DISMISSED.
DAVIS, POLSTON, and ROBERTS, JJ., concur.